Title: From Benjamin Franklin to H. Sykes, 18 March 1779
From: Franklin, Benjamin
To: Sykes, H.


Sir,
Passy March 18. 1779.
I return you enclosed Mr Haywoods Letter and am much obliged to you for communicating it, as it acquainted me of the Welfare of some Friends whom I much Esteem (Mr & Mrs Nairne) and at the same time inform’d me of that most Ingenius Invention of Mr Haywoods for making Globes, which I much admire. Mr Whitechurch never deliver’d that, He did me the Favor to design for me. Perhaps it was broke by some Accident, or lost. Please to present my thankful Acknowledgements however and assure Mr Haywood of my Respect. I have the honor to be, Sir, Your most obedt humble Servant
B Franklin.

I shall take the Liberty of calling to see your Warehouse the first convenient Opportunity


P.S. If those Plaister Globes are heated hot in an Oven (after the Bread is taken out) and then washed over with melted hot white Wax, by means of a Soft Hair Brush, the Wax will penetrate ⅛ of an Inch, and so toughen the Surface may afterwards be polished: by rubbing it with a Silk handkerchief, will look like Marble; and may at any time be washed if Flies or Smoke &ca should dirty it.

BF.

Mr. Sykes is requested to send this to Mr Haywood

Mr Sykes
